Citation Nr: 0938259	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.  He served in the Republic of Vietnam (Vietnam) from 
November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2005 
and August 2005, of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2005, the RO granted the Veteran's claim of entitlement to 
service connection for diabetes mellitus, Type II, to include 
as secondary to Agent Orange exposure, awarding a 20 percent 
disability rating and denied the Veteran's claims of 
entitlement to service connection for: hypertension, to 
include as secondary to diabetes mellitus, Type II; bilateral 
shoulder arthritis; and gastroesophageal reflux disease.  In 
August 2005, the RO granted the Veteran's claim of 
entitlement to service connection for bilateral tinnitus, 
awarding a 10 percent disability rating, and denied 
entitlement to service connection for bilateral hearing loss.  
In October 2005, the Veteran submitted a notice of 
disagreement with the award of 10 percent for his bilateral 
tinnitus and the denial of his claims for bilateral hearing 
loss and hypertension.  A Statement of the Case was issued in 
September 2006 and the Veteran timely perfected his appeal in 
November 2006.  

The Board notes that on his November 2006 VA Form 9 
[Substantive Appeal], the Veteran specifically indicated that 
he wished only to appeal the issues of entitlement to service 
connection for hypertension and bilateral hearing loss.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  As the Veteran has withdrawn his appeal 
regarding the issue of an increased disability rating for 
bilateral tinnitus, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue and it 
is dismissed.


The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his November 2006 Substantive Appeal, he declined the option 
of testifying at a personal hearing.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, Type II, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  The Veteran is the recipient of the Combat Infantryman 
Badge (CIB), thus combat in Vietnam and thereby acoustic 
trauma, is conceded.

2.  The preponderance of the evidence is against a finding 
that the Veteran suffers from bilateral hearing loss that is 
the result of a disease or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in April 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The record 
indicates that the Veteran participated in a VA audiological 
examination in August 2005 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claim.  Thus, the Board 
finds that the claim is ready for adjudication.

The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2008).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether a veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a veteran's claim.  See 38 
C.F.R. § 3.303(b) (2009).  The chronicity provision of 38 
C.F.R. § 3.303(b) applies when evidence, regardless of its 
date, establishes that a veteran had a chronic condition in 
service and still has that condition.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.

The Veteran contends that his currently diagnosed bilateral 
hearing loss is the result of acoustic trauma in service.  
Specifically, he alleges that he was exposed to acoustic 
trauma while serving in combat.

Review of the evidence of record establishes that the Veteran 
has been diagnosed with bilateral hearing loss for VA 
purposes.  During his August 2005 VA audiological 
examination, the Veteran's puretone thresholds were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
35
25
25
45
55

See VA Audiological Examination Report, August 13, 2005.  
Thus, element (1) of Hickson has been satisfied.  See 
Hickson, supra.

With regard to Hickson element (2), in-service disease or 
injury, the Board notes that upon entry into service, the 
Veteran's ears were considered normal and his puretone 
thresholds were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
n/a
5
LEFT
5
-5
-5
n/a
0

The Veteran himself specifically denied experiencing any 
problems with his ears and denied having hearing loss.  See 
Standard Forms (SF) 88 & 89; Service Entrance Examination 
Reports; April 4, 1968.  The Veteran did not complain of, or 
receive treatment for, hearing loss during his time in 
service.  Upon discharge from service, the Veteran's ears 
were considered normal and his puretone thresholds were noted 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
n/a
15
LEFT
20
5
5
n/a
15

Again, the Veteran specifically denied experiencing ear 
trouble or hearing loss.  See SFs 88 & 89; Service Separation 
Examination Reports; January 12, 1971.  Additionally, in 
April 1971, the Veteran noted that there had been no change 
in his medical condition since his January 1971 examination.  
See Statement of Medical Condition, April 14, 1971.  However, 
the Veteran's Department of Defense Form 214 indicates he is 
the recipient of the CIB.  This is prima fascia evidence he 
engaged in combat against enemy forces while in the military.  
See VAOPGCPREC 12-99 (October 18, 1999).  The provisions of 
38 U.S.C.A. § 1154(b), discussed above, are accordingly 
applicable.  Hickson element (2) is met to the extent that 
bilateral hearing loss associated with combat is assumed.

With respect to crucial Hickson element (3), medical nexus, 
the record contains the April 2005 VA audiological 
examination report.  The VA examiner noted that the Veteran 
was first diagnosed with bilateral hearing loss in March 
2003.  The Veteran reported that his mother had suffered from 
hearing loss in one ear for many years.  He also stated that 
he had undergone bilateral pharyngoesophageal tube placement 
in the early 1980s due to sinus problems as well as sinus 
surgery.  The Veteran reported a history of ear infections 
but none in the prior five years.  The Veteran also reported 
some occupational noise exposure after service when he 
performed factory work, for which he indicated he wore 
hearing protection.  Based on the above and the fact that the 
Veteran's hearing was normal at the time of his discharge, 
the VA examiner opined that it was less likely as not that 
the Veteran's bilateral hearing loss was caused by or a 
result of his time in service.  See VA Audiological 
Examination Report, August 13, 2005.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
examined the Veteran and reviewed his VA claims file.  In 
addition, the VA examiner gave a rationale for his opinion: 
there was no evidence of bilateral hearing loss for decades 
after the Veteran's combat service.  Moreover, the opinion 
appears to be congruent with the Veteran's medical history, 
which was pertinently negative for bilateral hearing loss for 
decades after service.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a medical statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

There is no competent medical evidence to the contrary.  The 
Board has already conceded that, based on the combat 
presumption, the Veteran suffered an injury in service.  To 
the extent that the Veteran and his representative contend 
that his current bilateral hearing loss is related to his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
Veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  See Wade v. West, 11 Vet. 
App. 302, 305 (1999), as well as Libertine, Gregory and 
Kessel, all supra.

The Veteran appears to contend that his bilateral hearing 
loss began in service and continued thereafter.  The Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.

Specifically, his active duty service treatment records are 
pertinently negative, and there is no competent medical 
evidence which demonstrates that the Veteran was diagnosed 
with, or treated for, bilateral hearing loss until decades 
after his separation from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming the Board where it found 
that the veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim for entitlement to service connection for 
bilateral hearing loss fails on this basis.  In sum, for the 
reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).

The Veteran contends that he currently suffers from 
hypertension that is the result of his service-connected 
diabetes mellitus, Type II.  Review of the pertinent records 
reveals that the Veteran was diagnosed with diabetes mellitus 
as early as February 12, 2004.  Thereafter, the Veteran was 
apparently diagnosed with hypertension during his Agent 
Orange History and Physical in April 2004.  See VA Medical 
Center (VAMC) treatment note; Agent Orange History and 
Physical report; April 6, 2004.  Thereafter, VAMC treatment 
notes indicate that the Veteran's blood pressure is 
pertinently normal.  In June 2004, February 2005 and July 
2006, the Veteran's diagnosis of hypertension was questioned.  
In fact, the July 2006 VAMC treatment note indicated that 
hypertension was removed from the Veteran's problem list 
because of his low blood pressure readings in his home 
records.  See VAMC treatment note, July 10, 2006.

The medical evidence reflects that at one time, the Veteran 
had a current diagnosis of hypertension.  Additionally, the 
Veteran is currently service-connected for diabetes mellitus.  
This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the Veteran's 
alleged hypertension and his service-connected diabetes 
mellitus.  A medical opinion is therefore necessary.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].




Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain any 
outstanding VAMC treatment records for 
the Veteran dated from September 2006 
to the present.  All responses to this 
request must be memorialized in the 
Veteran's claims file.

2.  After any available VAMC treatment 
records have been obtained and 
associated with the claims file, the 
Veteran should be scheduled for a VA 
hypertension examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the Veteran's 
claims file and a copy of this REMAND 
and state that this has been 
accomplished in the examination report.  
Thereafter, the VA examiner should state 
whether the Veteran currently suffers 
from hypertension.  If so, it should be 
stated whether it is at least as likely 
as not that hypertension is directly 
related to service as well as whether it 
is secondary to the Veteran's service-
connected diabetes mellitus.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


